EXHIBIT 10.2

AMENDMENT NO. 6
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 6 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of June 11, 2014, by and among
Steadfast Income REIT, Inc., a Maryland corporation (the “Company”), Steadfast
Income REIT Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Steadfast Income Advisor, LLC, a Delaware limited
liability company (the “Advisor”). The Company, the Operating Partnership and
the Advisor are collectively referred to herein as the “Parties.” Capitalized
terms used but not defined herein shall have the meaning set forth in the
Advisory Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of May 4, 2010 (as amended to date,
the “Advisory Agreement”), which provided for, among other matters, the
management of the Company’s and the Operating Partnership’s day-to-day
activities by the Advisor and, in certain instances, the deferral of the payment
of fees by the Company to the Advisor (the “Deferred Fees”);


WHEREAS, on May 14, 2013, the Parties entered into Amendment No. 4 to the
Advisory Agreement (“Amendment No. 4”) to revise the conditions of the payment
of the Deferred Fees;


WHEREAS, on December 20, 2013, the Company closed its initial public offering
having raised approximately $745 million in gross offering proceeds (including
shares issued pursuant to the Company’s distribution reinvestment plan);


WHEREAS, in consideration of the Advisor and its affiliates’ assistance in
consummating the Company’s initial public offering, the board of directors of
the Company has determined that it is advisable to pay the Deferred Fees to
Advisor in the form of restricted stock of the Company on the terms and
conditions set forth in that certain Restricted Stock Agreement by and between
the Company and Advisor and to amend the Advisory Agreement to delete in its
entirety Section 24 (Deferral of Fees by the Advisor) of the Advisory Agreement;
and


WHEREAS, the Parties now desire to amend the Advisory Agreement to delete
Section 24 (Deferral of Fees by the Advisor) of the Advisory Agreement and make
conforming changes in Section 1 (Definitions) of the Advisory Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I


AMENDMENT


In order to give effect to the Parties’ agreement to amend the Advisory
Agreement as set forth above, the Advisory Agreement is hereby amended as
follows:








--------------------------------------------------------------------------------



Section 1.1    Amendment to Section 24. Section 24 of the Advisory Agreement (as
amended by Amendment No. 4) is hereby deleted in its entirety and replaced with
the following:


“Section 24.    RESERVED.”


Section 1.2    Amendment to Section 1. Section 1 of the Advisory Agreement is
hereby amended to delete the following definitions: “Deferred Fees,”
Commencement Date,” “Deferral Period” and “Adjusted Funds From Operations.”




ARTICLE II


MISCELLANEOUS


Section 2.1    Continued Effect. Except as specifically set forth herein, all
other terms and conditions of the Advisory Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Advisory Agreement and the
terms of this Amendment, the terms of this Amendment shall control.


Section 2.2    Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.


Section 2.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Delaware.






[Remainder of page intentionally left blank.]

- 2 -
Advisory Agreement Amendment 6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


    
STEADFAST INCOME REIT, INC.
 
 
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President

    
STEADFAST INCOME REIT OPERATING PARTNERSHIP, L.P.
 
 
By:
STEADFAST INCOME REIT, INC.,
 
its general partner

        
By:
/s/ Ella S. Neyland
Name:
Ella S. Neyland
Title:
President



    
STEADFAST INCOME ADVISOR, LLC
 
 
By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Secretary








- 3 -
Advisory Agreement Amendment 6